         Case 1:18-cr-10468-NMG Document 225 Filed 08/29/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      Cr. No. 18-10468-NMG
                                              )
8.     ANGELO PINA,                           )
       Defendant                              )

                 SENTENCING MEMORANDUM OF THE UNITED STATES

       On May 24, 2019, Angelo Pina pleaded guilty to Count One of a multi-count Indictment

charging him with conspiracy to possess with intent to distribute cocaine, in violation of Title 21,

United States Code, Section 846. The Pre-Sentence Report prepared by the United States

Probation Office, dated August 28, 2019 (PSR), concluded that Pina had a total offense level

(TOL) of 10, a criminal history category (CHC) of IV, and a guideline sentencing range (GSR)

of 15-21 months in prison.

       The government respectfully requests that the Court sentence Pina to 21 months in

prison, the high end of his applicable guideline range. At Pina’s upcoming supervised release

revocation hearing, the government will recommend that Pina be sentenced to 15 month in

prison from and after the completion of this sentence. For Pina, this would result in a combined

sentence of 36 months in prison. Pina deserves every day of that combined sentence.

       Pina’s Criminal History. At a quick glance, Pina’s guideline range in this case suggests

he is a low-ranking defendant on a typical multi-defendant wiretap indictment. Pina’s modest

GSR is not an accurate reflection of the danger he represents. As is set forth in detail in the PSR,

in 2016, the Drug Enforcement Administration (DEA) targeted Pina and his then-partner because

agents suspected they were responsible for over a dozen fentanyl-related overdose deaths in the

Brockton area. Agents used an undercover police officer to purchase heroin / fentanyl from Pina
           Case 1:18-cr-10468-NMG Document 225 Filed 08/29/19 Page 2 of 6




on five separate occasions. On August 3, 2017, Judge Casper sentenced Pina to 30 months in

prison and three years of supervised release. PSR, ¶ 42. 1

       The Investigation into Djuna Goncalves. In 2018, as Pina completed his sentence, agents

from Homeland Security Investigations (HSI), DEA, the Massachusetts State Police, and the

Brockton Police Department commenced an investigation into a Brockton-based, gang-involved

drug trafficking organization led by Djuna Goncalves. Agents determined that the Goncalves

drug crew distributed large quantities of heroin, fentanyl, cocaine, cocaine base, and marijuana,

often from Djuna’s home at 12 Addison Avenue in Brockton.

       In early September 2018, agents began intercepting wire and electronic communications

to and from Djuna’s cellular telephone. On September 16, 2018 – as Pina was completing his

federal sentence at a local residential re-entry center 2 – agents intercepted Pina reaching out to

Djuna by phone: “I want to holla at you try to hook up with you about something . . . I don’t

wanna talk on the phone you feel me? . . . On dogs you call me out here I need you.” On

September 22, 2018, agents intercepted Pina texting Djuna, “Where you wanna link.” Djuna

responded, “Come by my crib in 30.” Pina asked Djuna if he had any “K2” (synthetic marijuana)

and told Djuna, “I be at the halfway bored.” At approximately 2:10 p.m., agents watched Pina

pull up to 12 Addison Avenue in a rental car and walk inside to meet Djuna.




       1
         This was hardly Pina’s first brush with the law. By the time of his first federal
conviction, Pina had been convicted of breaking into an apartment building and beating a victim
while rummaging through his pockets, and of assaulting and beating his mother during an
argument. PSR, ¶¶ 36, 38.
       2
           The PSR accurately notes that Pina commenced his term of supervised release on
October 5, 2018. PSR, ¶ 42. However, Pina served the last few months of his prison term at
Coolidge House. Pina was allowed to leave the center during the day and he used at least part of
that time to set up meetings with Djuna Goncalves.

                                                 2
        Case 1:18-cr-10468-NMG Document 225 Filed 08/29/19 Page 3 of 6




       On October 5, 2018, Pina commenced his three-year term of supervised release. Id. On

October 14, 2018, agents intercepted a call during which Djuna asked if Pina wanted the “hard”

or the “soft,” and Pina responded that he wanted the soft because “I still got the shit you gave

me.” A short time later, agents intercepted Pina tell Djuna, “I’m outside in the front,” and Djuna

replied, “I’m coming out.” Pina asked Djuna if he wanted “us” to pull up into the driveway and

Djuna said that he did. Agents observed Djuna walk out of 12 Addison Avenue, get into a car

that had just pulled into the driveway, and drive off. Twenty minutes later, the car returned to 12

Addison Avenue and Djuna got out.

       During this meeting, Pina and another individual met Djuna at 12 Addison Avenue and

purchased cocaine (“soft”). Djuna asked whether Pina’s customer also wanted crack cocaine

(“hard”) but Pina told Djuna that Pina still had leftover crack cocaine from an amount Djuna had

previously provided to him. On numerous occasions during this investigation, agents observed

Djuna and others take “meaningless” rides around the Addison Avenue neighborhood to

complete drug deals outside the view of law enforcement.

       On October 16, 2018, agents intercepted a call between Pina and Djuna:

               PINA:          Yeah, they say [unintelligible] wants to grab something bro.

               DJUNA:         Why what’s he trying to grab?

               PINA:          Another 7 or a half.

               DJUNA:         Damn no bullshit I only got a thing 3 left unless he wants the 7.

               PINA:          3 things.

               DJUNA:         Yeah.

               PINA:          All right, let me call him and tell him right now.




                                                3
        Case 1:18-cr-10468-NMG Document 225 Filed 08/29/19 Page 4 of 6




       At approximately 10:12 p.m., Pina texted Djuna, “Yo, we tryin to grab that,” and Djuna

replied, “Come thru 20 minutes.” Djuna asked, “he wants all 3,” and Pina responded, “Naw jus

2.” At 10:52 p.m., PINA texted Djuna, “we bout to pull up,” and Djuna replied, “Come to back

grab it.” On the pole camera, agents observed a Porsche Carrera pull into the driveway of 12

Addison Avenue. At 10:56 p.m., agents intercepted a call between Pina and Djuna where Pina

said, “I’m about to come back there right now” and Djuna complained, “I know just come by

yourself dude. Don’t come . . . yeah, don’t come . . . That’s what I’m saying. Make it quick

‘cause I’m in the basement.”

       On the pole camera, agents observed Pina get out of the front passenger seat and walk

toward the back of 12 Addison Avenue. A few minutes later, the driver got out of the Porsche

and walked in the same direction. At 10:58 p.m., both the driver and Pina got into the Porsche

and drove away. PSR, ¶¶ 13-19.

       For all practical purposes, the Brockton phase of the investigation concluded on October

21, 2018, when Djuna Goncalves survived an assassination attempt at 12 Addison Avenue. After

an as-yet unidentified assailant fired several shots at Djuna in his basement apartment, agents

obtained a search warrant for 12 Addison Avenue. Agents seized fentanyl, crack cocaine, powder

cocaine, marijuana, digital scales, packaging materials, cellular telephones – including the phone

being intercepted by agents – and an arsenal of weapons, including hundreds of rounds of

ammunition, a Smith and Wesson handgun, and a loaded AK-47 style assault rifle. After the

shooting, agents moved quickly to arrest the remaining Brockton targets, including Pina.

       Argument. After he was convicted of a serious federal drug trafficking offense, Pina used

his time in a residential re-entry center to re-establish his relationship with Djuna Goncalves, a

major Brockton drug supplier. Immediately after he began his term of supervised release, Pina



                                                4
        Case 1:18-cr-10468-NMG Document 225 Filed 08/29/19 Page 5 of 6




ordered cocaine from Djuna – twice. But for the fact that an assailant nearly murdered Djuna

shortly after these purchases, Pina would have used his connection to Djuna to reconstitute

himself as a significant Brockton-area drug trafficker (and he would have been before this Court

with a much higher GSR).

       While Pina’s drug trafficking conduct was significant and dangerous, the speed with

which Pina recidivated was truly breathtaking. Pina’s sentence must serve general deterrence,

specifically deter him, promote respect for the law, and protect the public. See 18 U.S.C.

§ 3553(a). To accomplish these goals, the government recommends that this Court sentence Pina

to a high-end of the guideline sentence of 21 months in prison. The government also serves

notice that it will recommend that Pina be sentenced to an additional 15 months in prison for

violating his supervised release, for a total combined sentence of 36 months in prison. The

government further requests that Pina be placed on supervised release for three years, to

commence when Pina completes the custodial portion of this combined sentence.

                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney

                                            By:    /s/ Christopher Pohl
                                                   Christopher Pohl
                                                   Alathea Porter
                                                   Assistant U.S. Attorneys




                                               5
        Case 1:18-cr-10468-NMG Document 225 Filed 08/29/19 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on August 29, 2019.

                                                     /s/ Christopher Pohl
                                                     Christopher Pohl
                                                     Assistant U.S. Attorney




                                                6
